Name: Commission Regulation (EEC) No 3174/82 of 26 November 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/24 Official Journal of the European Communities 27. 11 . 82 COMMISSION REGULATION (EEC) No 3174/82 of 26 November 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation Turkey have helped to exacerbate the cumulative disturbance of that market ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irreparable damage to French producers ; whereas it therefore justifies the adoption , pursuant to Article 60 of the Additional Protocol to the Association Agree ­ ment between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, Having regard to the formal request submitted by France and after consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Commu ­ nity market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas imports into France of jerseys originating in Turkey in the first nine months of 1982 have already reached 967 % of imports in 1981 , which represents an increase of 1 236 % compared with the same period in 1981 ; Whereas the extremely rapid increase in recent months of imports into France of jerseys originating in 1 . The importation into France of the category 5 textile products listed in the Annex, originating in Turkey, shall be suspended until 31 December 1982. 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to France before the entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 192, 26 . 8 . 1971 , p . 14. 27. 11 . 82 Official Journal of the European Communities No L 332/25 ANNEX Category CCT headingNo NIMEXE code (1982) Description Third countries MemberStates 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twinsets , cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rub-- berized, of wool , of cotton or of man-made textile fibres Turkey France